DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 01/31/2022. Claims 1 and 10 have been amended to include the limitations of 2, 7, 12, and 17. Claims 2, 7, 12, and 17 have been cancelled. Claims 1, 3-6, 8-11, 13-16, and 18-20 are pending and examined below.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 08/08/2021. Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-11, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10398381 B1 (hereinafter referred to as “Heneghan”) and US 20180338727 A1 (hereinafter referred to as “Mukhopadhyay”) and US 20150112606 A1 (hereinafter referred to as “He”).
Regarding claims 1 and 11, Heneghan, a system and a method for characterizing cardiac arrhythmia (abstract), teaches a method and system for detecting cardiac arrhythmia based on a photoplethysmographic (PPG) signal (abstract), comprising:
One or more processors; and 
One or more computer storage media for storing one or more computer readable instructions, wherein the processor is configured to drive the computer storage media to execute: 
receiving a PPG signal and a motion signal corresponding to a motion made by a user (column 7, line 37 through column 10, line 37; Figures 1A-C);
extracting PPG signal segments and motion signal segments corresponding to a time period from the PPG signal and the motion signal, respectively, at every time period (column 7, line 37 through column 10, line 37; Figures 1A-C);
filtering out motion artifact noise in the PPG signal segments according to the PPG signal segments and the motion signal segments (column 7, line 37 through column 10, line 37; Figures 1A-C); 
determining a heart rate (column 7, line 37 through column 10, line 37; Figures 1A-C); and
determining whether cardiac arrhythmia is present based on the filtered PPG signal segments and the estimated heart rate (column 7, line 37 through column 10, line 37; Figures 1A-C)
wherein the step of determining whether cardiac arrhythmia is present based on the filtered PPG signal segments and the estimated heart rate further comprises:
obtaining a peak-to-peak interval (PPI) in the filtered PPG signal segments according to the estimated heart rate (column 6, lines 38-60; column 8, lines 8-26; column 16, line 55 through column 19, line 22; as taught by Heneghan);
obtaining PPI parameters according to the PPI (column 6, lines 38-60; column 8, lines 8-26; column 16, line 55 through column 19, line 22; as taught by Heneghan); and
inputting the PPI parameters into a prediction model to determine whether cardiac arrhythmia is present (column 6, lines 38-60; column 8, lines 8-26; column 16, line 55 through column 19, line 22; as taught by Heneghan).
Heneghan does not explicitly teach the PPG signal and motion signal into a PPG spectrum and motion spectrum, and according to the PPG spectrum and motion spectrum determining a heart rate, and obtaining the PPI according to the shortest distance.
However, Mukhopadhyay, a system and method for heart rate estimation, teaches converting the PPG signal segments and the motion signal segments into PPG spectrum diagrams and motion spectrum diagrams, respectively (paragraphs [0015], [0030]); and
obtaining an estimated heart rate according to the PPG spectrum diagrams and the motion spectrum diagrams (paragraphs [0015], [0030]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Heneghan, to determine a PPG and motion spectrum to determine heart rate, as taught by Mukhopadhyay, because doing so allows for an accurate heart rate calculation with reduced interference from motion artifacts.
However, He teaches obtaining a shortest distance between two peaks in each of the filtered PPG signal segments according to the estimated heart rate (paragraphs [0801]); and
obtaining the PPI according to the shortest distance (paragraphs [0801]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Heneghan, in view of Mukhopadhyay, to obtain the shortest distance between two peaks, as taught by He, because doing so allows for a user to calculate instantaneous heart rate (paragraph [0801]; as taught by He).
Regarding claims 6 and 16, Heneghan, in view of Mukhopadhyay in view of He, teaches wherein the PPG signal segments and the motion signal segments are respectively converted into the PPG spectrum diagrams and the motion spectrum diagrams by Fourier Transform (paragraphs [0015], [0030]; as taught by Mukhopadhyay).
Regarding claims 8 and 18, Heneghan, in view of Mukhopadhyay and He, teaches wherein the shortest distance Dmin is expressed as follows:
D min = (Sampling rate / Estimated heart rate) - α × (Sampling rate)
wherein α is a coefficient between 0 and 1, and the sampling rate is the sampling rate after performing the interpolation process on the PPG signal and the motion signal (paragraphs [0795], [0801]; as taught by He).
 Regarding claims 9 and 19, Heneghan, in view of Mukhopadhyay in view of He, teaches wherein the PPI parameters are a PPI standard deviation, a PPI root mean square of successive differences (RMSSD) and PPI entropy (column 16, lines 40-66, column 17, lines 1-20; as taught by Heneghan).
Regarding claims 10 and 20, Heneghan, in view of Mukhopadhyay in view of He, teaches wherein the prediction model is a support vector machine (SVM) model (column 17, lines 39-50; as taught by Heneghan).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan, in view of Mukhopadhyay and He, as applied to claims 1 and 11 above, and further in view of “Motion-Artifact Resistant Design of Photoplethysmograph Ring Sensor for Driver Monitoring” (cited in IDS dated 02/10/2020, hereinafter referred to as “Jiang”) and US 20190133537 A1 (hereinafter referred to as “Ghose”).
Regarding claims 3 and 13, Heneghan, in view of Mukhopadhyay and He, does not explicitly teach wherein after receiving the PPG signal and the motion signal corresponding to the motion of the user, the method further comprises:
determining whether a part of the PPG signal exceeding a threshold is lost in the PPG signal;
determining whether the PPG signal is saturated when determining that no part of the PPG signal is lost; 
performing an interpolation process on the PPG signal and the motion signal so that sampling rates of the PPG signal and the motion signal are consistent when determining that the PPG signal is not saturated.
However, Jiang teaches determining whether a part of the PPG signal exceeding a threshold is lost in the PPG signal (page 38-47; sections 5.2-5.3); and
determining whether the PPG signal is saturated when determining that no part of the PPG signal is lost (page 38-47; sections 5.2-5.3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Heneghan, in view of Mukhopadhyay and He, teaches determining whether a PPG signal is saturated, as taught by Jiang, because doing so eliminates unusable PPG data (page 38-47; sections 5.2-5.3; as taught by Jiang).
Further Ghoose teaches performing an interpolation process on the PPG signal and the motion signal so that sampling rates of the PPG signal and the motion signal are consistent (paragraphs [0042]-[0043]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Heneghan, in view of Mukhopadhyay, He, and Jiang, to perform interpolation, as taught by Ghoose, because doing so eliminates unwanted noise.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan,  in view of Mukhopadhyay and He, as applied to claims 1 and 11 above, and further in view of US 20160089086 A1 (cited in IDS dated 02/10/2020; hereinafter referred to as “Lin”) and “Estimating Heart Rate Using Wrist-type Photplethysmography and Acceleration Sensor While Running” (cited in IDS dated 02/10/2020; hereinafter referred to as “Fukushima”).
Regarding claims 4 and 14, Heneghan, in view of Mukhopadhyay, teaches wherein after extracting the PPG signal segments and the motion signal segments corresponding to a time period, the method further comprises:
performing a smoothing process on the PPG signal segments and removing baseline drift (column 7, lines 37-53); but does not explicitly teach performing the smoothing process on the motion signal segments; and
performing normalization on the PPG signal segments and the motion signal segments.
However, Lin teaches performing the smoothing process on the motion signal segments (16; paragraphs [0026]-[0030]; Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Heneghan, in view of Mukhopadhyay and He, as to smooth the motion signal segments, as taught by Lin, because doing so eliminates unwanted noise.
Further, Fukushima teaches performing normalization on the PPG signal segments and the motion signal segments (page 2902). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Heneghan, in view of Mukhopadhyay, He, and Lin, to normalize the signals, as taught by Fukushima, because doing so eliminates unwanted noise and cleans the signal for further analysis.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan, in view of Mukhopadhyay and He, as applied to claims 1 and 11 above, and further in view of US 20160367198 A1 (hereinafter referred to as “Chon”).
Regarding claims 5 and 15, Heneghan, in view of Mukhopadhyay teaches filtering out motion artifacts out of a PPG signal, but does not explicitly teach wherein the motion artifact noise in the PPG signal segments is filtered out by a principal component analysis (PCA).
However, Chon, an apparatus and method for detecting and removing artifacts in optically acquired biological signals, teaches wherein the motion artifact noise in the PPG signal segments is filtered out by a principal component analysis (PCA) (paragraph [0011]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Heneghan, in view of Mukhopadhyay and He, to perform PCA to filter out noise, as taught by Chon because doing so provides an effective means for the device to filter out motion noise. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143).

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 	
Applicant argues that the prior art of record (He) fails to teach the limitation “obtaining a shortest distance between two peaks in each of the filtered PPG signal segments according to the estimated heart rate; obtaining a peak to peak interval (PPI) according to the shortest distance.” Examiner respectfully disagrees.
He teaches the limitation in paragraphs [0801] specifically obtaining the distance between consecutive peaks. Under the broadest reasonable interpretation this would be the shortest distance as the consecutive peaks are those peaks closest (having the shortest distance) to one another as opposed to the distance between non-consecutive peaks. As such Applicant’s argument is unpersuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792